Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Steven Edward Barleben is suspended from the practice of law for 90 days and ordered to complete the professionalism seminar of the Illinois Professional Responsibility Institute within six months of the entry of this order. Suspension effective October 18, 2005. Respondent Steven Edward Barleben shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.